Exhibit 10.27

 

PC CONNECTION, INC.

Route 101A (730 Milford Road)

Merrimack, NH  03054

 

Dated as of:December 24, 2013

 

RBS Citizens, National Association

28 State Street

Boston, MA 02109

 

Re:Amendment No. 1 to Third Amended and Restated Credit and Security Agreement
and related Documents

 

Ladies and Gentlemen:

 

We refer to the Third Amended and Restated Credit and Security Agreement, dated
as of February 24, 2012 (the “Credit Agreement”), by and among PC Connection,
Inc., a Delaware corporation (the “Borrower”), certain subsidiary guarantors
party thereto, and RBS Citizens, National Association, as the lender (in such
capacity, the “Lender”) and agent (together with its successors and assigns in
such capacity, the “Agent”).

 

We have requested that the Agent and Lender agree to make certain amendments to
the Credit Agreement and we have been advised that the Agent and Lender are
prepared and would be pleased to make the amendments to the Credit Agreement
upon the terms and subject to the conditions set forth below.

 

Accordingly, in consideration of the premises, promises, mutual covenants and
agreements set forth below, and fully intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Effective as of the date hereof (the “Amendment Date”), and subject to the
fulfillment of the conditions contained in Article II of this amendment (this
“Amendment”), the Credit Agreement is hereby amended in each of the following
respects:

(a)The term, “Documents” shall, wherever used in the Credit Agreement or Other
Documents, be deemed to also mean and include this Amendment.  All capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement.

(b)The  Credit Agreement is amended as follows:

(i)



Section 1.2  Section 1.2 of the Credit Agreement is hereby amended by deleting
the definition of “Permitted Vendor Debt” in its entirety and replacing it with
the following:







--------------------------------------------------------------------------------

 



“Permitted Vendor Debt” shall mean Indebtedness of the Borrower under trade
credit agreements secured by Inventory of the Borrower, on terms and conditions
reasonably acceptable to the Agent, in an amount not to exceed $50,000,000 in
aggregate advances (including principal, interest, fees and other amounts) at
any time outstanding without the prior written consent of the Agent and Lender,
and refinancing thereof;  provided, for the avoidance of doubt, to the extent
that aggregate advances do not exceed $50,000,000, the consent of Agent and
Lender shall not be required for Borrower to enter into a trade credit facility
with commitments that exceed $50,000,000.

ARTICLE II

CONDITIONS PRECEDENT TO AMENDMENT

The Lender’s and Agent’s agreement herein to further amend the Credit Agreement
as of the Amendment Date is subject to the fulfillment, to the satisfaction of
the Agent on the date hereof, of the following conditions precedent:

(a)The Borrower and Lender shall have executed this Amendment and delivered the
same to the Agent;

(b)All representations and warranties contained herein shall be true and correct
in all material respects; and

(c) No Material Adverse Effect shall have occurred since December 31, 2012.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and Agent as follows:

(a)Representations in Agreement.  Each of the representations and warranties
made by the Borrower and each of its Subsidiaries to the Lender in the Credit
Agreement and other Documents was true and correct in all material respects when
made and is true and correct in all material respects on and as of the Amendment
Date with the same full force and effect as if each of such representations and
warranties had been made by the Borrower and each of its Subsidiaries on the
Amendment Date and in this Amendment, except to the extent that such
representations and warranties relate solely to a prior date. 

(b)No Default of Events of Default.  No Default or Event of Default exists on
the Amendment Date.

(c)Binding Effect of Documents.  This Amendment has been duly executed and
delivered by the Borrower and is in full force and effect as of the date hereof,
and the agreements and obligations of the Borrower contained herein constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms.







--------------------------------------------------------------------------------

 



ARTICLE V

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument.  Telecopied signatures hereto shall be of the
same force and effect as an original of a manually signed copy.  In making proof
of this Amendment, it shall not be necessary to produce or account for more than
one counterpart thereof signed by each of the parties hereto.  Except to the
extent specifically amended and supplemented hereby, all of the terms,
conditions and the provisions of the Credit Agreement and each of the other
Documents shall otherwise remain unmodified, and the Credit Agreement and each
of the other Documents, as amended and supplemented by this Amendment, are
confirmed as being in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

 





--------------------------------------------------------------------------------

 



If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, and return the counterpart to the
undersigned, whereupon this Amendment, as so accepted by you, shall become a
binding agreement between the undersigned, the Agent and the Lender.

 

 

Very truly yours,

 

 

 

 

    

PC CONNECTION, INC.

 

 

 

 

 

 

By:

/s/ JOSEPH DRISCOLL

 

 

 

Name:  Joseph Driscoll

 

 

 

Title:  CFO

 

 

 

 

 

 

 

 

 

 

PROFESSIONAL COMPUTER CENTER, INC.

 

 

 

 

 

 

By:

/s/ GLYNN W. SCHULZE

 

 

 

Name:  Glynn Schulze

 

 

 

Title:  Treasurer

 

 

 

 

 

 

 

 

 

 

GOVCONNECTION, INC.

 

 

 

 

 

 

By:

/s/ GARY ANDERSON

 

 

 

Name:  Gary Anderson

 

 

 

Title:  Treasurer

 

 

 

 

 

 

 

 

 

 

PC CONNECTION SALES CORPORATION

 

 

 

 

 

 

By:

/s/ GARY ANDERSON

 

 

 

Name:  Gary Anderson

 

 

 

Title:  Treasurer

 

 

 

 

 

 

 

 

 

 

MORE DIRECT, INC.

 

 

 

 

 

 

By:

/s/ GARY ANDERSON

 

 

 

Name:  Gary Anderson

 

 

 

Title:  Treasurer

 

 



[First Amendment to Third Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



The foregoing Amendment is hereby accepted by the undersigned as of the date
hereof.

RBS CITIZENS, NATIONAL ASSOCIATION,  

as Agent and Lender

 

By:

/s/ MARC LUBELCZYK

 

 

Name:     Marc Lubelczyk

 

 

Title:       Senior Vice President

 

 

[First Amendment to Third Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------